--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND WAIVER OF INVESTOR RIGHTS AGREEMENT
 
This Second Waiver of Investor Rights Agreement (this “Waiver”) is entered into
and made effective as of the 31st day of March, 2017 (the “Effective Date”), by
and among RiceBran Technologies (f/k/a NutraCea), a California corporation
(“RBT”), AF Bran Holdings-NL LLC (“AFBH-NL”) and AF Bran Holdings LLC
(“AFBH”), in each case, a Delaware limited liability company (AFBH-NL and AFBH
being referred to collectively as “AF” or “Investor”), Industria Riograndese de
Oleos Vegetais Ltda, a limited liability company organized under the laws of the
Federative Republic of Brazil (“Irgovel”) and Nutra SA, LLC, a Delaware limited
liability company (the “Company”). The Company, RBT, Irgovel and Investor are
sometimes referred herein collectively as the “Parties.”
 
WHEREAS, the Parties have entered into various agreements regarding AF's
investments into the Company and the operation and control of the Company and
Irgovel (collectively the “Investment Agreements”), including but not limited to
(i) an Investor Rights Agreement (the “IRA”) dated as of December 29, 2010, (as
amended pursuant to a Waiver of Investor Rights Agreement dated as of December
6, 2013 (“IRA Waiver”) and the Second Amendment of Investment Agreements dated
as of June 30, 2015 (“Second Amendment of Investment Agreements”), (ii) a
Membership Interest Purchase Agreement (the “MIPA”) dated as of December 29,
2010 (as amended on January 18, 2011 and as further amended pursuant to the
Amendment of Investment Agreements dated October 31, 2013 (“Amendment of
Investment Agreements”) and the Second Amendment of Investment Agreements), and
(iii) a Second Amended and Restated Limited Liability Company Agreement for
Nutra SA, LLC dated as of December 24, 2012 (as amended pursuant to the
Amendment of Investment Agreements and Second Amendment of Investment
Agreements);
 
WHEREAS, pursuant to the IRA Waiver, the Parties waived and released all rights
and obligations of the Parties under Section 6 of the IRA (Roll Up Rights) and,
pursuant to the Second Amendment of Investment Agreements, the Parties
subsequently suspended and rescinded the IRA Waiver as it relates to Section 6.2
of the IRA (Roll Up into NutraCea);
 
WHEREAS, the Parties desire to fully and finally waive and release each other
from all remaining rights and obligations under Section 6 (Roll Up Rights) of
the IRA, including without limitation Section 6.2 (Roll Up into NutraCea);
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
 
1.          Waiver of Section 6 (Roll Up Rights). All rights and obligations of
the Parties under Section 6 (Roll Up Rights) of the IRA, including without
limitation Section 6.2 (Roll Up into NutraCea) are hereby fully and finally
waived, terminated and released.
 
2.          Payment. In exchange for the waiver, termination and release by AF
hereunder, concurrently with the due execution and delivery by AF to RBT of this
Agreement, RBT shall wire to AF $100,000 in U.S. dollars pursuant to the wiring
instructions provided by AF.
 

--------------------------------------------------------------------------------

2.          No Further Waiver. The Parties acknowledge and agree that there are
no other amendments, changes, waivers or modifications to the IRA other than as
set forth in this Waiver, and all other terms of the Investment Agreements, as
amended, remain in full force and effect except as expressly modified or waived
herein. The Parties agree that except as expressly set forth herein, this Waiver
shall not be construed as a waiver by any Party of any of its other rights or
obligations under the Investment Agreements.
 
3.          Counterparts. This Waiver may be executed in any number of
counterparts with the same effect as if the Parties had all signed the same
document. All counterparts shall be construed together and shall constitute one
agreement. This Waiver, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any Party or to
any such agreement or instrument, each other Party or party thereto shall re
execute original forms thereof and deliver them to all other Parties. No Party
shall raise the use of a facsimile machine or electronic mail to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or electronic
mail as a defense to the formation or enforceability of a contract and each such
Party forever waives any such defense.
 
4.          Headings. The article and section headings of this Waiver are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provision hereof.
 
5.          Effectiveness. This Waiver shall be effective and binding upon all
parties to the Investment Agreements upon the written consent of the Parties.
 
6.          Entire Agreement. This Waiver constitutes the entire agreement among
the Parties with respect to the waiver of the IRA with respect to the subject
matter hereof.
 
[SIGNATURE PAGE TO FOLLOW]
 

--------------------------------------------------------------------------------

The Parties have executed this Second Waiver of Investor Rights Agreement as of
the Effective Date first above written.


RICEBRAN TECHNOLOGIES
     
By:
/s/ Robert Smith
 
Name:
Robert Smith
 
Title:
Chief Executive Officer
 



Address:
6720 N. Scottsdale Road, Suite 390
 
Scottsdale, Arizona 85253
Facsimile:
(602) 522-3001



AF
 
AF BRAN HOLDINGS-NL LLC
 
AF BRAN HOLDINGS LLC
       
By:
/s/ Ettore V. Biagioni
 
By:
/s/ Ettore V. Biagioni
Name:
Ettore V. Biagioni, Authorized Signatory
 
Name:
Ettore V. Biagioni, Authorized Signatory
Title:
President
 
Title:
President



Address:
10 East 53rd Street, 36th Floor
 
Address:
10 East 53rd Street, 36th Floor
 
New York, NY 10022
   
New York, NY 10022
Facsimile:
(212) 750-0191
 
Facsimile:
(212) 750-0191



COMPANY
IRGOVEL
   
NUTRA SA, LLC
INDUSTRIA RIOGRANDESE DE OLEOS VEGETAIS  LTDA



By:
/s/ Robert Smith
 
By:
/s/ Robert Smith
 
Robert Smith, Authorized Signatory
   
Robert Smith, Authorized Signatory
Title:
Manager
     

 
Address:
c/o RiceBran Technologies
Address:  
Av. Presidente Joao Goulart, 7351
 
6720 N. Scottsdale Road, Suite 390
   
Distrito Industrial
 
Scottsdale, Arizona 85253
   
Pelotas, RS
   
Brazil    96040-000

 
Facsimile:
(602) 522-3001
Facsimile:
55 (53) 3301-9247



[SIGNATURE PAGE TO SECOND AMENDMENT OF INVESTOR RIGHTS AGREEMENT]
 
 

--------------------------------------------------------------------------------